COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 LEONARDO LEWIS BROWNING,                                      No. 08-16-00187-CR
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            426th District Court
                                               §
 THE STATE OF TEXAS,                                          of Bell County, Texas
                                               §
                       Appellee.                                  (TC # 74768)
                                               §

                                         OPINION

       Leonardo Lewis Browning appeals his conviction of possession of more than one gram

but less than four grams of methamphetamine. Appellant waived his right to a jury trial and

entered an open plea of guilty. The court found Appellant guilty, assessed his punishment at

imprisonment for a term of six years and a fine of $750, but the court suspended the sentence and

placed Appellant on community supervision for five years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an
Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.       Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Appellant has been provided access to the appellate

record and he has filed a pro se brief.

       We have carefully reviewed the record, counsel’s brief, and Appellant’s pro se brief, and

agree that the appeal is wholly frivolous and without merit. Further, we find nothing in the

record that might arguably support the appeal. A further discussion of the issues advanced in

Appellant’s pro se brief would add nothing to the jurisprudence of the state. The judgment of the

trial court is affirmed. All pending motions are denied as moot.


October 27, 2016
                                          ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                -2-